Title: To George Washington from John Rutledge, 5 October 1781
From: Rutledge, John
To: Washington, George


                  
                     Dear Sir.
                     High hills of Santee. October 5th 1781
                  
                  I heartily Congratulate your Excellency, on the powerful Aid which You have recieved, from his most Christian Majesty, &, I doubt not, that the Combined Forces, under Your Command, will, soon, compel Lord Cornwallis, to Surrender Himself, & his whole Army Prisoners—indeed, it seems almost impossible, that They should Escape.
                  I wrote your Excellency, about the 6th Ulto, by Colo. Morris, solliciting such Aid as might be necessary for the recovery of Charles-Town, as soon as New-York should fall—this I did, upon a presumption that your first Attempt would be against that Garrison—however, the Season was so far advanced, before Count de Grasse’s arrival, that I apprehend, considering how much time the Operations in Virginia must necessarily consume, the Attack of New-York will be postponed for this year—No Man can be more fully persuaded, than myself, of your Excellency’s unremitted attention, to each of the United States, (how distant soever from You,) & of your earnest desire, to rescue every part of them, from the Enemy—I should not, therefore, offer to intrude upon You, when every moment of your time must be engaged, in matters of the utmost importance, was it not from a fear (which I hope is groundless, & proceeding, only, from my anxiety for this Country) that the French Forces will be desirous of returning to the West Indies, when their present, immediate, Object, is accomplished—Should this be their intention, I must intreat your Excellency, to endeavor, to Dissuade them, by the most powerful arguments, from such a measure—A Siege of Charles-Town by the force now in Virginia, cannot fail to succeed, in three or four Weeks—while such a French Fleet, as the present, is on our Coast, the British Fleet will not leave New-York, &, while They remain there, the French have nothing to fear, on account of their West India Islands—the recovery of the Southern States would, probably, occasion an immediate offer, to America, of the acknowledgement of her Independence, & of an acceptable Peace—On the contrary, at this Juncture when the Hopes & Expectations of our Friends, in the three southernmost States, are raised to the greatest height, and, our Enemies, here, both foreign & domestic, are struck with the utmost terror, & justly, think every thing on the brink of being irrecoverably lost, a Desertion of these States, by the forces of our Ally, would produce the worst of consequences—Many People, seeing no reason for such unaccountable Conduct, (the very reverse of what They have been led, by Authority, to expect) will immediately, begin to despond, & be induced to believe the Report, (which, tho’ groundless, is constantly circulated by the Enemy,) that these States will be given up, to Great Britain, if the Independence of the rest can be obtained—the Spirits of the Disaffected will be revived—the Inhabitants of the Country, in a miserable condition, destitute of every necessary supply, not having, whilst the Enemy are possessed of our Sea-ports, & command our Inlets, the means of procuring them—And, certainly, while They hold what They now have in these three States, (tho’ They should not be able to encrease their possessions, which, however, They might, if reinforced, as without doubt They would be) They will not incline to admit our Independence, nor, on the other hand, will Congress give it up—Thus, the War will be protracted, until these Countries are totally recovered—But, if that Event is not, now, effected who can say, when it will be, or when a period, so favorable as the present, will again offer?  These, and all other reasons which may be adduced, to Influence the French Commanders to assist, in an attack upon Charles-Town, will, I am persuaded, have already occurred, to your Excellency—I have, therefore, only to repeat, my most earnest request, that you will prevail upon the Principal Officers of our Ally, not to Suffer so glorious an opportunity as now presents itself, to slip, without laying hold of what is almost within their reach, & offer my most fervent Wishes, that all your Undertakings may be Crowned with Success. I have the Honour to be with the greatest Esteem & Respect Sir yr Excys most obedt servt
                  
                     J. Rutledge
                  
               